OFFICE    OF THE   ATTORNEY     GENERAL    OF TEXAS
                                AUSTIN




Ymlb      660. It. Sheppard
co8lptroller or lubli0 Aeeounts
Austin, Texas


         XrP lilhsppard:




              wo are
requesting.       the 0
question, which we




                                                   is sold aftor




                   'Prmidad      &hat t&4 tm,    '8tOre,
              stores, lDeroonti1e atltabllahaent UT
              sroroantlleostabltehmonto’     whararer
              ueed In this wtslull  net i&cadet
              wholoealo ml/or retaS lunber
A
                                                             3Y9




8 hovel or leaado to 8 mtmbn OS'lar~o tmmwnt builtI-
ing,but,ia t&o generality of tha~~de+laitlonsand of
those abwe quoted, it is to be noted that the twt q!sagL-
ties ai B         at%lg&g apd esmtlttal atM?lut#.
vh0the.rthostruotm3ledesigwd     to Bbelterrarnor
b o a a t,
        a nga nter iAl
                    OPeub 8t4 ulo    lo o e    to ta r ,
                                          nuwted
a a ddc a d g m
              SWa usein th eposition      Intth ieh
                                                 r t is so
Sirrdrm for thousedblgurpw3lnteabe&    seBpIBtobea
00lLqoMnt pat-t OS the ter¶t%&lila@ 00 dM.
          The terttvlull        mtedal,g   rhicb in the
exa8ttsaunder-         3       omhem3,Brsbe%s&oa




               l1 ti8a r mtindsted b y0
            1aktthatthetermi1dingrr   %z
           it&t* haa a vet-y d&Yalta ami v&l-
           rmber8toai m8ning In the trade. It
           is ituisted thao snob materials toon-
           ~t~~~~ter,ltnlber,tils,
                               -lYgaia-
           to the ?abri.eati~  OS 0 brrudittg.
            *SO    ‘IhatWmhPsaeYOPbeeXl8
            pued to rallresQ milta, oroa8-tL
            or tslephone or telegm*  polw,
            mhhh are ewpmially doslgmd for
            tho oonstPuotlotlor ctudard rat-
            rotuls,traolu atxltelephone;md te1s-
            grapblba6.r
UmoraElo Gee. If.sbeppml-                    mge 4




               emgloyaa illthe exoaptloQ ie mlffiolCmtl~
               ooBi~sn8i~to~l~rPatirialofoll
               ldxh.ued In caa8t?uoticmwork* M       we
               ;treSall~perslledo8thattalelarnarkoM,
               in fs=mlng the mt ia quost,tion,rud in em-
               ploying the term, ldaxled it shuuld bo
               giYQB t&IO EWtdXlX OS obW@             St8tsd.      !!!R




         In the 0-e Of Mb10     vs. Board of Bdfu&nt3tlt
osullbrom,Tp.,iQl   L386,   the court observed that
.~OaterfPfBIKI~~O~ist~t~dlrmber,
bx=Loke,t3tOZm        sndiron,butOf            paintS,YWIAi&oa,padm&Uzy
othor subtatwee used ill bEcildlng ooMtnlotion.*
               The abwe        authoriti6s      are aitad    8a those       umst
faToz%motoaa      enlarged or liberal LntleP~tutloeof the
terlt’lntildi.ng Emterlal~. To our tidal,hewer,    they are
not c0ntr011lng.
               ft    i0    8 t8tidliM’   OQnoll Of   St8tUtal7     WlUttl'Utiti~
(ibltd   0X@WS13ly        SO tip StStUtO   it8drf    With   US,   RW   tit.      fitat   .,
Art.10-l)t2mt8ords                  ln aatauta       art3uaod in tholr ordl-
nary     apd   ~&R&A?       sense   UthtNt    8 WZ!t?8ry    it%3nfdOtt fs ap
             low,bulldlngaraterlale In tbo
~&se          of thatterrameansthoss msterra!?&%?            -
umd in the constmctionofbuAldingsr        tanber,shlnglesr
rock, br5ck, tile, OeplBnt,lfm, @nt, rardsh, paper,
oammit, gbm3, na%ls, hAngits,loeke, and tho like, are
fslcilirrr PrtiC1Q6  ?8&lingW%thitlthe Ot'dM      Wd  pOa&%?
waning    of the terls.   To the ard4ary az.ltxl
                                               thsaa are the
tW.qq oontaqleted by the expessim Or tarm %ttilding
=8tarlals.a Thay are th0 th%&qs rtriche&W        iat0 the
fWar4ationof      thebuildl.ngpropem. (Sw KLlisre. Co&-
~azl,26 S* u. 343).
           It is hWt.hOl' 8 foEdli0 Z'Ule Of Bt8tUtaPp CO11-
etruction  that esonptian,nsor oxceptiotm aont83.n~ in 8
8trrtuto ZWB not to be libex%lly OonatP~ad~ but an the am-
hit-y U?Q to be striOt1~               Con8tru~.       SO that,     W8 81'0 nOt
8t liberty to indulso a              broad an& lfberal constrwtioa of'
the term so as to inCltld0 8rtiu1as not OithAn tllo czcmsmnly
mcoptQd  pogular ratlad& of the aoras.
Bonorable      Goo. ii. shopplud - rJogo 6




          Wuy article. ootually enter into tho eon8truct-
Ian of building. that do not fall Mtbin tbi. d.finitlon
ofbuildin~ na~rtariial..The pluzM.ng, .lu.trlaalfixturas,
retItila~d 6ppEratune.,-rQu.      built-in feature. Of ac-
eooesorios or utilitis., and the like my be rsntionod as
euch mtio1cs. Such thing. when ottrwhod to the bnllding
do bacom   fixturas - Ulat is, a part of the building,
axI, thwafor~, s paI% of the ?oaltY -- but it doe. not
follow that they m-3 ritbin thermelte.%zildizig .sat.rl.l.*

          It cannot Justly be 8aAd thst tnhriootrjd    arti-
ole8 of utility, euch aa eleetrio8l a pllance8, gas eppli-
WCC., b8t.bRrd tOflOt  fi%tulW,      L &PS,
                                 Tf3Ut        h.8tinfi    WS-
t+msieb~       c0011ug    .yatQw,   iu-3 rithin the..Jo1+o. building
              . They JIV thing. suitable for usb)in building8
and nay, 0f c~uru~, be suitably atta&Md            t0 the buildlags
88 fiXtUX'88,b00OBd.Q~8 parf Of the blli~&ill@.           &tt     thb
dot?. not in any.i.0 rulritqle ag8in.t Our conlrtruotion that
they 0x-a not of thoivaelre8 building wterinls.     llhen.u&
articles have beea fabricated they ar8 no longor materials
Sor oontitrnotioa - th sy  a -0 th e fini.h.d fnwic l



          It.is tit tnts thut 0rergthi.n;:attached to, and
therotoro a flsturo t0 n building, Is itsolf gbullding
rcstQ?iRl". Iany 8pp?Oyr+at9 Rnd uaofu1 or ornamental
th%qp ~srybe tltu8 mie fixtur3., cr"hith,undo? no sort of
construction, could be hold to be *buildzIng catorial.g
Thus, wumbls           tapeestrios and weu paintirwt ra;t bo par-
~~~&outly sot in the uall. ruxl thareby mdo fL&w.m      -- a
part cf the bullclIng and rwlty.    Xo 0~0 srould think of
call2.n~ such article. %uilding zzaterial.'.
ly the saw reasoning compllotaly fabricotod ut TD lit rwi*-
                                                       es hou-
;ffcrapprogrlate and won aooessary to the onJ0ynmt of
tha buildinF,attaahedto   andbeo0xlng   a    t of the build-
     do not t&ctx'ebybxor~strqal~auizorlr nto "buildiing    PPL-
aal."
                   WIOhold, thorctfor3, that tha ranufwturti arti-
cl35 wntiomd            by you are not Qhilding naturialP within
t&o    statutory       mxzptioa of tho PirnnlCixloquo&i at the
beg-               of this opinian.
                   If Purt.kr xmsons   mSr3 nss&xI fOP our conclu-
sion, 8~3 have it in thist          A ela8aificatioa of   atoms         and
mromtilci  ost~blishatats based solely upm tha ground that
on8 ouch rtoro or astnbliehrent mgag.d In tha tsxod basi-
Pjaa likmie.           migagos In anOtAW   and furthor lctivlty not
                                                               382-   .




thus taxed, would be supported by scant raaaoo or bosl8'
pop"di"hg     ewm ths ~olidlty or the etntute. or cm,
 t s (illelowmfol7   rule ef statuttwy uonstruatioa that
a can&rucltion which rould reader the Act oonetitutfon-
tally invalid will be rrroided, wbao  cmother reasonabl:,
coastructioazttsklq th3&ttc&ld,      I, tobe ?oun¶ inthe
-e*
           Trusting; that this will hate answerd   ymr   In-
quiry   sati8racborily, wa are




05&m




                                    tw
                ATTOFNM   GENERAL OF TEXAS